 



EXHIBIT 10.9
ATHERSYS, INC.
AMENDMENT NO. 3
TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
     This Amendment No. 3, dated as of May 15, 2007 (this “Amendment”) to the
Amended and Restated Registration Rights Agreement (the “Agreement”) dated as of
April 28, 2000, as amended, is by and among Athersys, Inc., a Delaware
corporation (the “Company”), and the holders of shares of capital stock of the
Company who from time to time have executed counterparts to the Agreement
(collectively, the “Existing Stockholders”).
RECITALS:
     WHEREAS, the Company plans to effect a transaction by which a wholly owned
subsidiary of a publicly traded company (“PubCo”) will merge with and into the
Company, the Company will become a wholly owned subsidiary of PubCo, and the
existing stockholders of the Company will obtain majority ownership and control
of PubCo immediately after such transaction (the “Merger”);
     WHEREAS, concurrent with and as a condition to the closing of the Merger,
PubCo intends to conduct a private placement transaction (the “Offering”)
pursuant to Regulation D promulgated under the Securities Act of 1933, as
amended;
     WHEREAS, in connection with the Offering, PubCo, the Company and certain
investors (the “New Stockholders”) will enter into a Securities Purchase
Agreement (the “Securities Purchase Agreement”), the form of which is attached
hereto as Exhibit A, pursuant to which the New Stockholders agree to purchase
from PubCo Units consisting of one share of Pubco’s common stock (“Common
Stock”) and a warrant (a “Warrant”) to purchase 0.25 shares of Common Stock on
certain terms and conditions contained in the Securities Purchase Agreement;
     WHEREAS, the New Stockholders and certain other holders of securities of
PubCo (collectively, the “Holders”) will be granted registration rights relating
to Common Stock pursuant to the terms of the Securities Purchase Agreement;
     WHEREAS, pursuant to Section 10 of the Agreement, the Existing Stockholders
must approve any future agreement granting registration rights to any holders of
the Company’s securities;
     WHEREAS, it is a condition precedent to the closing of the Offering and the
Merger that the Existing Stockholders waive certain rights existing under this
Agreement; and
     WHEREAS, under Section 13(d) of the Agreement, the Existing Stockholders
may waive any rights granted to them under the Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENTS:
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
     1. Effective as of the date of this Amendment, the Existing Stockholders
hereby approve the Securities Purchase Agreement and the registration rights
granted therein.
     2. Effective as of the date of this Amendment, the Existing Stockholders
hereby waive any rights to Piggyback Registration granted under Section 2 of the
Agreement in connection with any registration rights granted to or exercised by
the Holders under the Securities Purchase Agreement, except and only to the
extent permitted by Section 6.7 of the Securities Purchase Agreement.
     3. Effective as of the date of this Amendment, the Existing Stockholders
hereby agree that, in connection with an underwritten public offering as
described in Section 6.7 of the Securities Purchase Agreement, the Holders and
the Existing Stockholders shall have the priorities with respect to inclusion in
such offering provided for in the Securities Purchase Agreement, and that, where
inconsistent, the terms of the Securities Purchase Agreement shall supersede the
terms of the Agreement for any such offering.
     4. Effective as of the date of this Amendment, the Existing Stockholders
hereby agree that they will not exercise any rights to Demand Registration
granted under Section 3 of the Agreement from and after the date of this
Amendment until the date six months following (i) the effective date of the
registration statement filed pursuant to Section 6.1 of the Securities Purchase
Agreement or (ii) in the event that the Company is required to file any
additional registration statements pursuant to Section 6.8 of the Securities
Purchase Agreement, until the later of (a) the one-year anniversary of the First
Closing under the Securities Purchase Agreement and (b) the six-month
anniversary of the effective date of the first registration statement filed
pursuant to Section 6.1 of Securities Purchase Agreement that is declared
effective by the SEC.
     5. All covenants and agreements in this Amendment by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.
     6. This Amendment may be executed in two or more counterparts, each of
which constitutes an original, and all of which taken together shall constitute
one and the same Amendment. It is understood that all parties need not sign the
same counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
     7. This Amendment shall be governed by the laws of the State of Delaware,
without reference to its conflict of law principles.
     8. Where necessary or appropriate to the meaning hereof, the singular,
plural,

-2-



--------------------------------------------------------------------------------



 



masculine, feminine and neuter shall be deemed to include each other.
     9. Whenever possible, each provision of this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Amendment is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Amendment.
     10. This Amendment and the Agreement constitute the entire agreement of the
parties and there are no other agreements, written or oral, between the parties
related to the subject matter of this Amendment and the Agreement.
     11. Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Agreement.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to the
Amended and Restated Registration Rights Agreement of Athersys, Inc. as of the
day and year first above written.

            ATHERSYS, INC.
      By:   /s/ William Lehmann       William Lehmann        President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
*Note: conformed signatures of Existing Stockholders intentionally omitted from
this filing.

-4-